Citation Nr: 1144567	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran had active military service from April 1958 to May 1958, and from December 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appellant thereafter relocated to the jurisdiction of the Nashville, Tennessee RO.  


FINDINGS OF FACT

1.  A November 2005 Board decision that denied service connection for the cause of the Veteran's death was not appealed.  

2.  Evidence compiled since the November 2005 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The November 2005 Board decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in June 2000, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and the appellant appealed.  The Board denied the appellant's claim for service connection for the cause of the Veteran's death in November 2005 and provided notice of the decision and of her appellate rights.  The appellant did not appeal and the decision of the Board became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The appellant filed a claim to reopen in June 2006.  

The claim of entitlement to service connection for the cause of the Veteran's death may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, medical records dated at the time of the Veteran's death in March 2000, and a death certificate.  VA medical records indicate that the Veteran had diagnoses of esophageal carcinoma and a neuropsychiatric condition (schizophrenia).  The March 2000 medical records indicate that the Veteran had the following debilitating diseases:  squamous cell carcinoma and cancer in the upper third of the esophagus.  The death certificate confirmed that the Veteran died in March 2000.  The cause of death was listed as cardiac arrest and laryngeal cancer.  In denying the appellant's service connection claim in November 2005, the Board noted that the primary site of the Veteran's cancer was in the esophagus and that there was no evidence suggesting that he had primary cancer of the larynx or that the primary site of his cancer was other than in the esophagus.  The Board noted that esophageal cancer is not a disability recognized by the Secretary as warranting a presumption of service connection under 38 C.F.R. § 3.309(e).  Additionally, the Board noted that a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also, VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  Moreover, the Board determined that the Veteran's cancer was not causally related to his service-connected dysthymia.  

Evidence received since the November 2005 decision for the claim of service connection for the cause of the Veteran's death includes service personnel records (SPRs), which showed that the Veteran served in the Republic of Vietnam.  Statements from the appellant also allege that the Veteran was exposed to Agent Orange while in Vietnam.  

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for the cause of the Veteran's death.  The appellant submitted copies of the Veteran's SPRs, information pertaining to both Consolidation 1 and 2 by the 101st Airborne in the Republic of South Vietnam, and letters that the Veteran wrote while he was in service, including while he was in Vietnam.  Although this evidence was received after the November 2005 Board decision, it is not new and material evidence as the Board did not find that the Veteran did not serve in Vietnam.  See 38 C.F.R. § 3. 156(c) (2011).  Instead, the Board in August 2005 considered both 38 C.F.R. § 3.309(e) (Disease associated with exposure to certain herbicide agents) and Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Ultimately, the Board did not find that the Veteran did not serve in Vietnam.  Instead, the Board found that the Veteran's primary cancer was of the upper third of the esophagus and was not of service origin, nor was it related to his service-connected disability, nor could it be presumed to have been incurred in service.  The newly submitted documents do not show that esophageal cancer was not the primary cancer, or that it was of service origin, or that it was related to a service-connected disability.  Therefore, the newly submitted evidence does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156(a).  

Additionally, the claim cannot be reopened on the basis of the statements submitted by the appellant indicating the Veteran's exposure to Agent Orange in service caused his death.  The Board, in the November 2005 decision, considered statements from the appellant dated in May 2002 and April 2001 that the cause of death was related to Agent Orange exposure.  However, in November 2005, the Board determined that competent evidence linking the cause of death to service was not of record.  Current lay statements that the Veteran's death was due to cancer as a result of Agent Orange exposure are cumulative of her previous statements.  Moreover, as a lay person, she is without ostensible medical expertise and is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Whether the Veteran died of a disease related to Agent Orange is not a matter that is within the capabilities of a lay person to observe.  

In sum, no new and material evidence has been received to reopen the claim on a direct, presumptive, or secondary basis.  Thus, the claim for service connection for the cause of the Veteran's death is not reopened, and the benefit remains denied.  

Finally the Board has considered whether 38 U.S.C.A. § 1318 is applicable to this case.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  As the Board noted in the prior decision, the Veteran was service-connected for dysthymia at 100 percent disabling from March 16, 1992, until his death in March 1, 2000, or 8 years.  Accordingly, there are no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his July 1974 service separation.  Additionally, the Veteran was not a former prisoner of war.  The newly submitted evidence does not show that benefits can be awarded pursuant to 38 U.S.C.A. § 1318.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the claimant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

During the pendency of the appeal the Court issued a decision in which it held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.  

Also during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in August 2006 the appellant was advised of the information and evidence necessary to reopen her claim for service connection for the cause of the Veteran's death.  She was informed that evidence showing the Veteran's service-connected disabilities caused or contributed to cause his death was needed.  She was also informed she could provide evidence showing a reasonable probability the condition contributing to death was caused by an injury or disease that began in service.  She was also advised of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  

To the extent there was any defect in the August 2006 letter, the additional notices provided to her over the course of her appeal informed her what was required to reopen the claim for service connection.  She also had actual knowledge that the Veteran was service-connected for dysthymia based on the November 2005 Board decision.  She was informed in the rating decision, statement of the case and the supplemental statement of the case that the claim was denied as the evidence did not persuasively show that the cause of death was related to service.  She was specifically informed that her lay statement was previously considered and did not constitute new and material evidence.  She was also informed in the supplemental statement of the case that the claim was previously denied because the evidence failed to show his diagnosis of esophageal cancer, which metastasized to the larynx and resulted in his death, began in or was caused by his military service or manifest within a one year presumptive period following military discharge.  She was also informed that the Board considered service connection for the cause of the Veteran's death based on presumptive Agent Orange exposure.  It was also noted that the Veteran's service in Vietnam was undisputed but that the claim was previously denied because esophageal cancer has no positive association with exposure to herbicides.  She was informed that the Veteran's letters, the service personnel records and internet information on the 12th and 13th Campaign in Vietnam were not material as Vietnam service had already been conceded and the fact to be established is the relationship between his esophageal cancer and exposure to Agent Orange or his military service.  She was further informed that no new and material evidence had been received relating the Veteran's death due to metastasized esophageal cancer to his military service, a service-connected condition, or to Agent Orange exposure.  The appellant then submitted a substantive appeal in which she stated that her husband was in Vietnam, was exposed to Agent Orange and died of cancer.  She further stated, in essence, that there are many types of cancer and how could it be said he did not have the right type when it took VA so long to recognize Agent Orange caused terrible illnesses.  

Based on the various notices provided by VA, a reasonable person would be expected to understand what was required to substantiate the claim and therefore there was no prejudice to the appellant resulting from the defective notice.  In any event, the Board finds that any deficiency in the notice to the claimant, if any, or the timing of the notice is harmless error as the appellant had a meaningful opportunity to participate in the adjudication of the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims found that the evidence showed that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim and found that the error was harmless, as the Board has done in this case.)

Regarding the duty to assist, STRs, VA treatment records, and SPRs have been obtained and associated with the claims file.  There is no indication that VA has been informed of the existence of outstanding relevant evidence.  Accordingly, the Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for the cause of the Veteran's death is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


